COURTNEY TERRY
                                  RUSK COUNTY DISTRICT CLERK

                                   P. O. Box 1687 - Henderson, TX 75653-1687
                                 115 N. Main St., Suite 301 ~ Henderson, TX 75652
                                   Phone: (903) 657-0353 Fax: (903) 657-1914


                                    NOTICE OF FINAL JUDGMENT




                                          RE: CAUSE NO:       2013-390




 LUMINANT MINING COMPANY LLC                                        IN THE FOURTH JUDICIAL



 VS.                                                                DISTRICT COURT



DEBORAH D. JOHNSON, MICHELLE DADE                                   RUSK COUNTY, TEXAS
WILFRED COOKSEY, GERALD TONEY,
NICOLE TONEY, HOWARD STORY, MARION
CAROL STORY, NELSON GREENWOOD, JR.,
MAJORIE H. WILLIAMS, WILMER FORREST
TRIMBLE, JR., A/K/A WILMER FORREST
TREMBLE, JR., SHARON TRIMBLE
DONALDSON, SELIA TRIMBLE SHAWKEY,
AND BILLIE J. MURPHY TREMBLE




         You are hereby notified that on the 16th day of December,2014, the Court signed the
                                           FINAL JUDGMENT

                                    in the above entitled and numbered cause.




                                                                   COURTNEY TERRY,               . *,, .
                                                                         )unty District Clerk. >*£gCiB^

                                                       BY:

Dated:   December 17,2014
cc:      All Parties of Record
                                       FLOWERS-DAVIS,P.L.L.C,
                                                          Attorneys at Law
  Celia C. Flowers*
  * Board certified. On, Gas ft Mineral Law                                                                        Roberts. Davis
   Texas Board of legal specialization
                                                      1021 ESE Loop 323, Suite 200                                       Chad C.Rook
  " Board certified. Residential real estate law
   Texas board of Legal Specialization
                                                           Tyler, Texas 75701                                            LeeLCorrea
  * Board certified, civil Trial law                Main TaEPHONE (903) 534-8063                              Robin h. O'Donoghue
    TEXAS BOARDOF LEGALSPEClALlZATlOtf
                                                       Facsimile: (903) 534-1650                                 Richard B.Vance
  Caren C. Courtney
  Julie P. Wrioht                                                                                            Thomas H Buchanan*
  Michael W. Janecek                                  Immigration (903) 592-8186               • Board Certified, On, Gas &mineral law
  Jane W. Janecek                                                                                    Texas Board of leoal speoauzatum
                                                        WVVAY.FLOWFRSnAVftCr>M                                    J. Mitchell Beard
  Melanie S. Reyes
  Alan W. Tomme                                                                                                      Stuart R. Hene
                                                             Longview Office:
  J. Scott Miller                                            1516judsonroad
  Steven M. Mason                                                                                               Preston w. McGee*
                                                          Longview, Texas 75601              *Board Certified, personal In/ury Trial La»
  Morgan M. Elliott                                      Telephone: (903) 757-8900                  Texas board op legal SreaAUZAim*
  Natasha L. Gransberry                                  Facsimile: (903) 757-8902                    • board Certified, Civil trial uw
  Catherine Chesley Goodgion                                                                        Texas Board of legal Specialization
  William R. Knight, Jr.
                                                            Midland Office:                                      Virginia D. Young
  Maya P. Jedlicka
  A.D. (Dean) Chapman, Of Counsel                  3001 W.Loop250 North, Ste.C105-366     Donald Ross Patterson*, of Counsel
                                                          Midland, Texas 79705          * board certified. immigration &natknality uw
  Andrew R. Schwing, Of Counsel                                                                     Texas board of leoal specialization
                                                        Telephone: (432)897-4810

                                                       December 19, 2014
 Billie J, Murphy Tremble
 2806 Evans St.
 Marshall, TX 75670

            Re:          Cause No. 2013-392, Luminant Mining Company, LLC v. Wilmer Forrest
                         Trimble, Jr., et al
                         Cause No. 2013-390, Luminant Mining Company, LLC v. Deborah D Johnson
                         etal
                         Cause No. 2013-391, Luminant Mining Company, LLC v, Wilmer Forrest
                        Trimble, Jr., et al

 Dear Ms. Tremble:


           An order to sell the property in above-referenced lawsuit was signed on Tuesday
 December 16 , in Rusk County. We have been engaged by the Receiver to disburse funds' to all
parties entitled to receive sales proceeds.

        In that regard, I have enclosed a W-9 which needs to be completed and returned in the
enclosed, pre-addressed envelope. Upon receipt from you of a fully completed W-9 form we
will disburse the percentage offunds payable to you at the address you have provided on the W-
9 form.


          Ifyou have any questions, please feel free to contact me at 903-534-8063.
                                                              Sincerely,


CCG/bd                                                       Catherine Chesley Goodgion
enclosures
   Form                                                              Request for Taxpayer                                                                    Give Form to the
   (Rev. August 2013)                                                                                                                                        requester. Do not
   Department of the Treasury                        Identification Number and Certification
   internal Revenue Service                                                                                                                                  send to the IRS.
             Name (as shown on your income tax return)


             Business name/disregarded entity name, ifdifferent from above


       o.
             Check appropriate box for federal tax classification:
       c                                                                                                                                    Exemptions (see instructions);
       o
              D (rtdlviduai/sdB proprietor       • CCorporation       • SCorporation          • Partnership        Q Trust/estate
    S8
   If
    o £
              • Limited lability company. Enterthe tax classification (C=C corporation, S=S corporation, P=partnership) *
                                                                                                                                            Exempt payeecode (If any)
                                                                                                                                            Exemption from FATCA reporting
   i!         D Other (see instructions) •
                                                                                                                                            code fit arty)

      E      Address (number, street, and apt. or suite no.)
       u                                                                                                                Requester's name andaddress(optional)
      &
      01
      ID
             City, state, and ZIP code
      O



             List account numbers) here (optional)


                  Taxpayer Identification Number (TIN)
  Enter your TIN In the appropriate box.TheTIN provided must matchthe namegiven on the "Name" tine                             Social security number
  toavoid backup withholding. For Individuals, this isyour social security number (SSN). However, for a
  resident alien, soleproprietor, ordisregarded entity, see the PartIinstructions on page3 Forother
  entities, itisyour employer identification number (EIN). If you do nothave a number, see How to geta
  TINon page 3.
  Note. If the accountis in more thanone name, see the chart on page Aforguidelines on whose                                   Employer identification number
  number to enter.



  HEMDi              Certification
  Under penalties of perjury, 1certify that:                                                                                        ~"
  1. The number shown on this form is my correct taxpayer Identification number (or Iam waiting for a number to beIssued to me), and
  2. Iam not subject to backup withholding because: (a) Iam exempt rrom backup withholding, or (b)! have not bean notified by the Internal Revenue
     Service (IRS) ha am subject to backup withholding as aresult of afailure to report all interest or dividends, or (c) the IREhas '-                                                                                  Date*

 General Instructions                                                                       withholding laxonforeign partners' share ofeffectively connected income, and
 Section references are to the Internal Revenue Code unless otherwise noted.                 4. Certify thatFATCA code(s) entered on this form (if any) indicatina thatyou are
                                                                                            exempt from the FATCA reporting, is corToct
 Future developments. The IRShas created a page on IRS.gov for Information
 about Form W-B,at wwwjra.gov/iv9. Information about any future developments                Note. If you area U.S. person anda requester gives you a form other than Form
 affecting Form W-9 (such as legislation enacted after we release it) willbe posted         W-9 torequest your TIN, youmustuse the requester's form ifitissubstantially
 on that page.                                                                              similar to this Form W-9.
                                                                                            Definition ofa U.S. person. Forfederal tax purposes, you areconsidered a U.S
 Purpose of Form                                                                            person if you are:
A person who is requiredto file an information return withthe IBSmust obtain your           • Anindividual whois a U.S.citizenor U.S. residentalien,
correct taxpayer Identification number (TIN) to report, (or example, income paid to         • Apartnership, corporation, company, or association created ororganized in the
you, payments made to you in settlement of payment card and third party network             Unrted Statesor underthe lawsof the UnitedStates,
transactions, real estate transactions, mortgage interest you paid, acquisition or
abandonment of secured property, cancellationof debt, or contributionsyou made              • Anestate (otherthan a foreign estate), or
to an IRA.                                                                                  • Adomestic trust (as defined in Regulations section 301.7701 -7),
   Use Form W-9 only if you are a U.S. person (including a resident alien),to               Special rulesforpartnerships.Partnerships thatconduct a trade or business in
provide your correct TIN to the person requesting It (the requester) and, when              the United States aregenerally required to pay a withholding tax under section
applicable, to:                                                                            1448on anyforeign partners'share of effectively connected taxable income from
  1. Certifythat the TINyou are giving is correct (or you are waiting for a number         suchbusiness. Further, incertain cases wherea Form W-9 hasnot been received
lo be issued),                                                                             the rules under section 1448 require a partnership topresume that a partner isa
  2. Certify that you are not subject to backup withholding, or
                                                                                           foreign person, and pay the section 1446 withholding tax. Therefore, if you are a
                                                                                           U.S. person that isa partner in a partnership conducting a trade orbusiness in iha
  3. Claim exemptionfrom backup withholding tfyou are a U.S.exempt payee. II               United States, provide Form W-9 to the partnership to establish your US status
applicable, you are also certifying that as a U.S. person, your allocable share oF         and avoid section 1446 withholding onyour share ofpartnership income
any partnership income trom a U.S. trade or business is not subject to the

                                                                                 Cat. No. 10231X                                                     Form W-9 (Rev. 8-2013)
^                              W                   00102067 V0L=^.J53 PG = 622

                                                                                                 Area 361
                                                                                     Tracts 1343 & 1344



    NOTICE OF CONFIDENTIALITY RIGHTS: IF YOUARE A NATURAL PERSON, YOU
    MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION
    FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
    BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
    SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


                                 CASH WARRANTY DEED
    THE STATE OF TEXAS             §
                                    §                      KNOW ALL MEN BY THESE PRESENTS:
    COUNTY OF RUSK                 §

            That 1, EMMA JEAN TRIMBLE SMITH, hereinafter called Grantor, for and in

    consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable

    consideration paid by LUMINANT MINING COMPANY LLC, a Texas Limited Liability

    Company, hereinafter called Grantee, as follows:

           CASH, the receipt and sufficiency of which is hereby acknowledged and confessed;

    have Bargained, Granted, Sold and Delivered, and by these presents do Bargain, Grant, Sell and

    Deliver unto the said Grantee, whose address is 500 N. Akard, Dallas, Texas, 75201, all of my

    undivided interest in the following described tracts of land, in Rusk County, Texas, together with all

    improvements situated thereon, to-wit;

           LUMINANT MINING TRACT 1343 IN AREA 361


           All that certain tract lot or parcel of land, a part of the THOMAS WILLIAMS
           SURVEY, A-833, Rusk County, Texas, and also being all of that certain called 37.46
           acre tract (Tract 4) of land described in a Declaration of Unit dated February 17,
           1981, that is recorded in Volume 1301, Page 825 of the Deed Records of Rusk
           County, Texas, as shown on the attached Exhibits A & A-l.

           LUMINANT MINING TRACT 1344 IN AREA 361

           All that certain tract lot or parcel of land, a part of the THOMAS WILLIAMS
           SURVEY, A-833, Rusk County, Texas, and also being all of that certain called 65
           acre tract of land described in a deed dated November 17,1900, from Ollie Brooks,
           et ux, Minnie to W. M. Pollard that is recorded in Volume 51, Page 88 of the Deed
           Records of Rusk County, Texas, as shown on the attached Exhibits B & B-1.

            Grantor specifically reserves unto herself, and the present record owners, her heirs and

    assigns, alloftheoil,gasand liquid hydrocarbons lying in, on, and under theabove described lands

    together with the rightof ingress andegress fortherecovery and production of same. However, no

    operations fortherecovery ofsuchoil,gasand liquid hydrocarbons shall interfere with Grantee's use

    of the subject property. Grantor specifically conveys all thecoal and lignite lying in, on,and under




                                                                                           \W.Sc6* %&"
                                                             OO102067   VOL=   >n.53   PG =     623
                                w                                          W


Tracts 1343 and 1344, together with theright ofingress and egress. Thisconveyance issubject toall

existing valid oil, gas and mineral leases,and coal and lignite leasesof recordcovering subject land.

           This conveyance is subject to all existing recorded rights-of-way, and easements ofrecord in

the Deed Records of Rusk County, Texas, or those whichhave been acquiredby prescriptive rights.

           TO HAVE AND TO HOLD the above described premises, together with all and singular the

rights and appurtenances thereto in anywise belonging unto the said GRANTEE, its successors and

assigns forever, and I do hereby bind myself, my heirs, executors and administrators to warrant and

forever defend, all and singular the said premises unto the said GRANTEE, its successors and

assigns, against every person whomsoever lawfully claiming, or to claim the same, or any part

thereof.


           WITNESS MY HAND this 13th day of December, 2010.

                           >l^»*V»**^»V*V»«IV»%>l»l»»SWWlV


                              RUSSELL DAVIS
                             lousy PuUic State of Tok*

              W2^ COMM. EXP. 0*05-2012



THE STATE OF TEXAS                                  §
                                                    §
COUNTY OF HARRISON                                  §

       This instrument was acknowledged before me on the 13th day of December, 2010, by

EMMA JEAN TRIMBLE SMITH.


              jg$%$\           RUSSELL DAVIS                                   Notary Public, State of Texas
             /*j'lA_'-*t
             IVSST'*/ Mola'Ypl*lte3tt,k»Rusk County Appraisal District - Account # 00833-21193-01344-000090                                      Page 1 of2




                                                                                          Official Website
                                                                                       Hotted By Prttchard a Abbott, Inc.
   Chief Appraiser - Terry W. Decker, rpa, rta




General Real Estate Property Information


                      New Property Search                              Go To Previous Page




 Property ID:                     24395            Account / Geo Number:
                                                   00833-21193-01344-000090

jProperty Legal Description:
 AB 833 T WILLIAMS SUR                             Survey / Sub Division Abstract:
 TU TR NO. 1344 AREA 361

 SMITH EMMA JEAN TRIMBLE



                                                   [Block:
jProperty Location;
 P-7

                                                   ISection / Lot:


 Owner Information:
 LUMINANT MINING CO LLC                                      View Building Detail Information
 STATE & LOCAL TAX DEPARTMENT

 PO Box 219071                                               View Land Detail Information



 Dallas TX 75221 9071

                                                   Deed Information:
 Previous Owner:
 POLLARD W M                                       Volume:                                13053
                                                   (Page:                                 [622
View Previous Owner Information                    jFile Number:                          [102067
                                                   ;Deed Date:                             [12/16/2010


 Property Detail:
                                                       C           View GtS Map
                                                       The map link above is not affiliated with this website.
|Agent:                           None                 It is a 3rd party GIS link to provide additional
JProperty Exempt:                                      information only.
                                 1
Category/SPTB Code:              |D1
                                                       (       Printer Friendly Version......)
(Total Acres:                    64.736
                                                       Click the button above for a printable version of this
JTotal Living Sqft:              See Detail            record with all available details.



http://ruskcad.org/(S(rbdvrsz5221utx551zz2zf55))/rgeneral.aspx?ID=24395&seq=l                              8/24/2014
Rusk County Appraisal District - Account # 00833-21193-01344-000090                                                           Page 2 012




Owner Interest:                      1.000000                                                Ag Form 1-d-1
 Homestead Exemption:            |
 Homestead Ca p Va 1ue:              0                                                    Timber Form 1-d-t

 Land Ag/Timber Value:           |6,090
 Land Market Value:              |90,630
 Improvement Value:              |o                                                * View 5 Year Value History
 Property Market Value:              90,630


 Jur Code    Description                                              Market Value           Homestead          Total Exemption     Taxable

 04          RUSK CO APPR DIST                                           90,630                                         0           6,090

 05          RUSK COUNTY                                                 90,630                                         0           6,090

 05R         RUSK COUNTY SPEC ROAD                                       90,630                                         0           6,090

 05S        COUNTY SCHOOL                                                90,630                                         0           6,090

 46          HENDERSON I.S.D.                                            90,630                                         0           6,090

 65          RUSKCOESD#l                                                 90,630                                         0           6,090

 66          RUSK CO GROUNDWATER CONSV DIST                              90,630                                         0           6,090




                     New Property Search                                                          Go To Previous Page




                               Home |         Contact Us   |    Location       |     Forms    |    Disclaimer


                  Real Estate Appraisal Information is the 2014 CERTIFIED Appraisal Values. © RUSK COUNTY
                                     APPRAISAL DISTRICT | Last Data Update: 07/16/2014




                                                      11, mmm 4 a$$Ti me.
                                                               Htwii* emwiMTS

                                          ©2014 Pritcharc! & Abbott, Inc. - All rights reserved.
                                                               Version 1.9.9




http://niskcad.org/(S(rbdvrsz5221utx551zz2zf55))/rgeneral.aspx?ID=24395&seq=l                                                     8/24/2014
Rusk County Appraisal District - Account # 00833-21193-01343-000010                                    Page 1 oi2




                                                                                         Official Website
                                                                                     Hosted By Prttehart a Abbott, Inc.
   Chief Appraiser - Terry W. Decker, rpa, rta




General Real Estate Property Information


                     New Property Search                              Go To Previous Page




[Property ID:                    24372            [Account / Geo Number:
                                                   00833-21193-01343-000010

Eroperty Legal Description:
AB 833 T WILLIAMS SUR                             |Survey / Sub Division Abstract:
TU TR NO. 1343 AREA 361

 SMITH EMMA JEAN TRIMBLE



                                                   Block:

 Pro perty_Loca_tion;.
 5339 N FM 2658

TATUM TX 75691                                    !Section / Lot:


 Owner Information:
 LUMINANT MINING CO LLC                                     View Building Detail Information
 STATE & LOCAL TAX DEPARTMENT

 PO Box 219071                                              View Land Detail Information



 Dallas TX 75221 9071

                                                  [Deed Information:
 Previous Owner:
 POLLARD EMMA MRS ESTATE                          iVolume:                               |3053
                                                  [Paqe:                                 |622
View Previous Owner Information                   [file Number:                           102067                  J
                                                  JDeed Date:                             12/16/2010

jProperty Detail:
                                                      (I          View GIS Map
                                                      The map link above is not affiliated with this website.
JAgent:                          None                 It is a 3rd party GIS link to provide additional
                                                      information only.
[Property Exempt:
jCategory/SPTB Code:             Dl                   [       Printer Friendly Version     j
iTotal Acres:                    33.094               Click the button above for a printable version of this
Total Living Sqft:               See Detail           record with all available details.



http://ruskcad.org/(S(ud452u45qduu4q553sjlqc45))/rgeneral.aspx?ID=24372&seq=l                            8/24/2014
Rusk County Appraisal District - Account # 00833-21193-01343-000010                                                           Page 2 or 2




(Owner Interest:                 11.000000                                                Homestead Form

 Homestead Exemption:
 Homestead Cap Value:             0                                                          Ag Form 1-d-1

 Land Ag/Timber Value:            2,180
 Land Market Value:               46,330                                                  Timber Form 1-d-1

 Improvement Value:               56,110
 Property Market Value:           102,440                  \
                                                                                   * View 5 Year Value History




 Jur Code   Description                                               Market Value           Homestead          Total Exemption     Taxable

 04         RUSK CO APPR DIST                                            102,440                                        0           58,290

 05         RUSK COUNTY                                                  102,440                                        0           58,290

 05R        RUSK COUNTY SPEC ROAD                                        102,440                                        0           58,290

 055        COUNTY SCHOOL                                                102,440                                        0           58,290

 46         HENDERSON I.S.D.                                             102,440                                        0           58,290

 65         RUSKCOESD#l                                                  102,440                                        0           58,290

 66         RUSK CO GROUNDWATER CONSV DIST                               102,440                                        0           58,290




                      New Property Search                                                         Go To Previous Page




                                Home |      Contact Us     |    Location       |     Forms    1    Disclaimer


                   Real Estate Appraisal Information is the 2014 CERTIRED Appraisal Values. © RUSK COUNTY
                                      APPRAISAL DISTRICT | Last Data Update: 07/16/2014




                                                     i §) HIHBMBB1 iBB$ri IBC.
                                                               MOMiMCBMSBMBTS

                                          ©2014 Pritchard & Abbott, Inc. - Ail rights reserved.
                                                               Version 1.9.9




http://ruskcad.org/(S(ud452u45qduu4q553sjlqc45))/rgeneral.aspx?ID=24372&seq=l                                                     8/24/2014
Rusk County Appraisal District - Account # 00160-21193-01262-000520                                                 Page 1 of 3




Property ID: 1834                                       Owner: LUMINANT MINING CO LLC




    Property ID:                                    j      'i'Account Number:
,1834                                                      >| 00160-21193-01262-000520


    Property Legal Description:
                                                               Deed Information:
    AB 160 D CORTTNAS SUR
                                                           1
                                                               Volume:                          3054
! TU TR NO. 1262 AREA 361
                                                               Page:                            395
1BARR BESSIE ET AL
                                                               File Number:                     102200
                                                           1
                                                               Peed Date:                       12/21/2010
                                                           i
                                                           i
                                                           «
    Property Location:

     CR326

                                                           i   Block:                     {
                                                           i



    Survey / Sub Division Abstract:                            Section / Lot:             j




• Owner Information:                                       •'Property Detail:
] LUMINANT MINING COLLC                                        Property Exempt:
t STATE & LOCAL TAX DEPARTMENT                             '! Category / SPTB Code:              Dl
i

f PO Box 219071                                                Total Acres:                      25.326

                                                               (Total Living Sqft:               See Detail

    Dallas TX 75221 9071                                       Owner Interest:                   1.000000


                                                           '] Homestead Exemption:
' Previous Owner:                                          •! Homestead Cap Value:               0

I BARR BESSIE                                                  Land Ag / Timber Value:           2,280

                                                            ' Land Market Value:                 35,460

                                                               /Improvement Value:               0


                                                               Property Market Value:            35,460


    Jur Code       Jur Name                               Total Market        Homestead       Total Exemption   Taxable

    04             RUSK CO APPR DIST                           35,460                                  0         2,280

    05             RUSK COUNTY                                 35,460                                  0         2,280

    05R            RUSK COUNTY SPEC ROAD                       35,460                                  0         2,280

    05S            COUNTY SCHOOL                               35,460                                  0         2,280

    46             HENDERSON l.S.D.                            35,460                                  0         2,280

    65             RUSK CO ESD#1                               35,460                                  0         2,280

    66             RUSK CO GROUNDWATER CONSV DIST              35,460                                  0         2,280




    Property ID: 1834                                   Owner: LUMINANT MINING CO LLC


    Land Detail
                                                                                               Page 2 of 3
Rusk County Appraisal District -Account #00160-21193-01262-000520

                                           Land Sequence 1
                                               Market Class: RC999
                                                                        Market Value: 35,460
                     Acres:   25.326
                                            Ag/Timber Class: ATM3    Ag/Timber Value: 2,280
               Land Method: AC
                                                 Land Type: M3PR            Ag Code: TIM
          Land Homesiteable: NO
                                                  Rear Foot: N/A
                                                                           Lot Depth: N/A
                 Front Foot: N/A
                                                Lot Depth %: N/A      Land Square Ft: N/A
               Front Ft Avg: N/A
                 Land Note:


                                       Total Land Value: $35,460
                                        0004-7051 VOL=              2740 FG=               73

                            AFFIDAVIT OF HEIRSHIP



STATE OF TEXAS §

COUNTY OF RUSK §


Before me, the undersigned authority, onthis day personally appeared Bloys Donaldson, whose
address is 2010 "Winebeny Drive, Katie, Texas 77450, known to me to be a credible person above
the age of 21 years, who byme, duly being sworn, deposes and says to wit:
That his name isBloys Donaldson, that he is presently above the age of 21 years old and that he
is thoroughly familiar with the marital history and heirship ofW. M. Pollard and that he makes
the following statements from his own personal knowledge:

W. M. Pollard was married one time only and then to Emma Pollard. W. M.Pollard died
intestate on October 23, 1967 in Rusk County, Texas. Emma Pollard died intestate onDecember
17, 1975 in Rusk County, Texas. To their union ofmarriage, the following children were bom;
    1. Lora Pollard, a daughter, who died intestate in March 2007. Lora Pollard was never
        married and had no children.

    2. L.ee Pollard, a son. who died intestate onApril 2, 1998. Lee Pollard was never married
        and had no children.

    3. 1. V. Pollard, a daughter, who died intestate onJuly 18, 1997. I. V. Pollard was never
        married and had no children.

    4. Rogers Pollard, a son, who died intestate onNovember 10, 2003. Rogers Pollard was
         never married and had no children.

     5. Audrey Pollard, adaughter, died intestate in August 1962. Audrey Pollard never married
         and had no children.

     6. Robert Pollard, a son, who died intestate in September 1960. Robert Pollard never
         married and had no children.

     7. Selia Bell Pollard Trimble, a daughter, who died intestate in 1999. Selia Bell Pollard
        Trimble, aka as Selia Bell Pollard Tremble was married one time only and then to Young
         Trimble, aka ay Voimg Tremble. Young Trimble died hastate in 1972- To their union of
         marriage, the following children were bom:

         a. Wilmer Forrest Trimble, aka Wilmer Forrest Tremble, Si\, a son, who died
            intestate in 1978. He was married one time only and then to Billie Murphy
             Trimble, who is currently living. To their union of marriage, the following
             children were born:

             1. Wilmer Forrest Trimble, Jr., aka Wilmer Forrest Tremble, Jr., a son,
                                     Q0047051         VOL_=     274-0     PG =        74


          who is currently living.

      2. Sharon Trimble Donaldson, aka Sharon Tremble Donaldson, a daughter, who is
           currently living.

      3. Selia Trimble Shawkey, aka Selia Tremble Shawkey, a daughter, who is currently
           living.

  No otherchildren were bom to or adopted by Wilmer ForrestTrimble, Sr.

  b. Emma JeanTrimble Smith, aka Emma Jean Tremble Smith, a daughter, who
      is currently living.

   c. William Trimble, akaWilliam Tremble, a son, who died in infancy.

   d. Alsie Meanor Trimble, aka Alsie Meaner Tremble, a daughter, who died in infancy.

   No other children were bom to or adopted by Selia Bell Pollard Trimble.

8. Darrel Pollard, a son, who died intestate in March 2007. Darrel Pollard was married one
    time only and then to Faye Pollard. Their marriage ended in divorce prior to the year of
    1965. To theirunion of marriage, the following child was born:

    a. Sharolyn Pollard Dorodula, a daughter, who is currently living.

   No otherchildren were bornto or adopted by Darrel Poliard.

9. Irene Pollard McConnell, a daughter, who died intestate in. 1991. Irene Pollard
   McConnell was married one time only and then to William McConnell, who died
    intestate in 2002. To the union of their marriage, the following child was bom:

    a. Joette McConnell Wallace, a daughter, who died intestate in November 2002.
       Joelte McConnell Wallace was married one time only and then to Aaron
       Wallace, who died in 2001. Totheir union ofmarriage, the following child was born:
      1.Marcia DeniseWallace, an adopted daughter, who is currently living.

    No otherchildren were born to or adopted by Joette McConnell Wallace.

    No otherchildren were bom to or adopted by Irene Pollard McConnell.

 10. Lloyd Pollard, a son, who died intestate in 1998. Lloyd Pollard was married one time
     only and then to Ola Mac Pollard. Their marriage ended in divorce prior to the year of
     1960. To their union of marriage, the following children were bom:

         a. Diane Pollard Johnson, a daughter, who is currently living.

         b. Gayle Pollard Geters, who died intestate in June 2005. Gayle Pollard Geters was
              married one time only and then to Douglas Geters. Their marriage ended in
              divorce prior to the year of 1990. To their union ofmarriage, the following
              children were bom:
                                           0004-7051          VOL=        2740     PG =




                1. Ivan Geters, a son, who is currently living.
                2. Douglas Geters, IV, ason, who is currently living.
   No other children were bom to or adopted by Lloyd Pollard.
No other cliildren were bom to or adopted by W. M. Pollard and Emma Pollard.
Further Affiant sayeth not.



Bloys Donaldson, Affiant



STATE OF TEXAS §

 COUNTY OF RUSK §

 Subcribed and svyo
                                                       T^dayofApril,2007by
 Bloys Donal
                                                            Kalhryn Haajy
                                                            Notary Public, State of Texas

 AFTER RECORDING,
  RETURN TO:
  Tom Gredn
  1125 JudsonRd., Suite 105
  Longview, Texas 75602




                                          STATE OF TEXAS                        COUNTY OF RUSK    FILED FOR RECORD
                                           I hereby certify that this instrunent was filed on
                                          the date and time staged hereon           ha m end      Apt aQriUUr u.uur
                                           was dub recorded       in the volune and page of the
                                          naied records of Rusk Counts, Terns as stowed JOfcE LEWIS, COUNTM
                                          hereon ba ne.        ' OFFICIAL PUBLIC RECORDS RUSK COUNTf» TEXAS
                                                     Apr 30-2007 12=00P

                                           JOYCE LEWIS- COUNTY CLERK
                                            RUSK. COUNTY r TEXAS
The Uniform Partition of Heirs Property Act (UPHPA) helps to solve the problem
while preserving a co-tenant's right to sell his or her share of property. It is
important to note that the act only applies to heir property- one or more co-
tenants must have received his or her property interest from a relative - and only
when there is no written agreement governing partition among the owners. If
both of those conditions exist, the act requires certain protections when a co-
tenant files for a partition order. The Defendant did not take the appropriate
steps to be compliant with the law.
   1. The co-tenant requesting the partition must give notice to all of the other
      co-tenants.
   2. The court must order an independent appraisal to determine the property's
      value; the court must hold a hearing to consider evidence.
   3. Any co-tenant (exceptthe co-tenant(s) requesting partition by sale may buy
      the interest of the co-tenant seeking partition for a proportional share of
      the court - determined fair market value. The co-tenants have 45 days to
      exercise their right of first refusal, and if exercised, another 60 days in
      which to arrange for financing. If more than one co-tenant elects to buy
      the shares of the co-tenant(s) seeking partition, the court will pro-rate the
      sellers shares among the buyers according to their existing fractional
      ownership percentages.
   4. If no co-tenant elects to purchase shares from the co-tenant(s) seeking
      partition, the court must order a partition in-kind will result in great
      prejudice to the co-tenants as a group. UPHPA specifies the factors a court
      must consider when determining whether partition in-kind is appropriate.
   5. If partition-in-kind is inappropriate and the court orders a partition-by-sale,
      the property must be offered for sale on the open market at a price no
      lower than the court determined valued for a reasonable period of time
      and in a commercially reasonable manner. Ifan open market sale by sealed
      bids or by action would be more economically advantages for the co-
      tenants as a group the court may order a sale by one of those methods.